Citation Nr: 1508924	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether it was proper to reduce the rating of a low back disability from 10 percent to 0 percent, effective August 1, 2011.

2.  Entitlement to a rating greater than 10 percent for a low back disability.

3.  Entitlement to a compensable rating for residuals of a shell fragment wound (SFW) to the right foot.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Veteran had a hearing before the Board in February 2014 and the transcript is of record.

Aside from the reduction issued addressed below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The appeal stems from the Veteran's claim for an increased rating for his low back disability in March 2011 and, therefore, the Veteran was never provided notice of the reduction prior to the August 2011 rating decision.

2.  The examination relied on in reducing the Veteran's low back disability is inadequate and not valid for rating purposes.  

3.  The Veteran's low back disability, at the very least, is manifested by painful motion with x-ray evidence of degenerative disc disease (DDD).


CONCLUSION OF LAW

The reduction of the rating of a low back disability from 10 percent to 0 percent, effective August 1, 2011, was not proper; the criteria for a 10 percent rating for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5239 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the propriety of the reduction in rating for the Veteran's low back disability, the regulation governing reductions, 38 C F R § 3.105(e), contains its own notice provisions and procedures.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting for all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  

This notification procedure was not used.  Rather, the Veteran filed a claim seeking an increased rating for his low back disability in March 2011.  The RO sent the Veteran a letter in March 2011 describing the evidence necessary to show entitlement to an increased rating.  The RO then afforded the Veteran a VA examination in May 2011.  In an August 2011 rating decision, the RO reduced the Veteran's rating for his low back from 10 percent to 0 percent, effective August 1, 2011 based solely on the May 2011 VA examiner's findings.  While the March 2011 letter asked the Veteran to submit any medical evidence in his possession or identify any relevant evidence so the VA could obtain the evidence for him, the Veteran was never notified of the proposed reduction prior to the August 2011 rating decision.  

The Veteran contends the May 2011 VA examination, moreover, was inadequate.  Range of motion testing, for example, was not done properly as it did not include repetitive testing.  In contrast, the examiner indicates repetitive motion was completed and there was no change on repetition.  The Veteran testified his low back disability causes chronic, daily pain and limited function on overuse.  In contrast, the examiner found no objective indication of painful motion.  

Putting aside the inconsistencies between the Veteran's testimony and the examination report, however, the medical evidence of record in and of itself, however, makes little sense in trying to apply them to the diagnostic codes. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5239, for spondylolisthesis or segmental instability, which is evaluated under the general formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Normal range of motion for the spine is indicated as 0 degrees to 90 degrees forward flexion and 0 degrees to 30 degrees extension.  38 C.F.R. § 4.71a, Plate V.  

In contrast, the medical evidence in this case contains range of motion findings that do not make any sense. In 2008, the Veteran's range of motion findings on examination was 0 degrees to 1050 degrees forward flexion and 200 degrees extension.  Clearly these findings must be in error, perhaps a typographical error, but they were never clarified or otherwise explained.  The Veteran was awarded a 10 percent rating based on this examination report.  In 2011, the examiner noted forward flexion to 112 degrees (beyond the normal range of 90 degrees) and full extension to 30 degrees.  The discrepancy again was not explained.  

The 2011 VA examiner also diagnosed the Veteran with degenerative disc disease of the lumbar spine, confirmed on X-ray.  A 10 percent rating may be awarded for DDD, confirmed by x-ray, where range of motion testing does not reveal compensable limited motion under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.59, moreover, a minimal compensable rating is warranted for painful motion caused by arthritis even if not otherwise warranted under the diagnostic criteria.  Aside from the Veteran's testimony of painful motion, the record also contains private and VA outpatient treatment records throughout the pendency of this appeal revealing periodic medical treatment for a painful back.

The RO in reducing the Veteran's 10 percent rating to 0 percent did not adequately notify the Veteran of the reduction and also did not adequately explain the reduction in light of the code provisions and medical findings described above.  Given the inadequacies of the examination reports (regardless if they were typos or erroneous) the inadequacies of the notice given to the Veteran prior to his reduction, and the clear contrast of his testimony with examination findings, the Board finds the reduction was not proper.  

The Board also finds the diagnostic criteria for at least a 10 percent rating has been met for the entire appellate time frame based on the Veteran's testimony of painful motion, x-ray evidence of DDD of the lumbar spine, and medical records indicating ongoing complaints of low back pain throughout the appellate time frame.  Cf. 38 C.F.R. § 4.59.  

The issue of whether the Veteran is entitled to a rating beyond 10 percent for his low back disability is remanded below and is not ready for appellate consideration in light of the inadequacies of the VA examinations of record.  Accordingly, the 10 percent rating is restored and the matter of a further increased rating is returned to the agency of original jurisdiction (AOJ) for further development as explained in the remand portion below.


ORDER

The reduction of the rating of a low back disability from 10 percent to 0 percent, effective August 1, 2011, was not proper, the 10 percent rating is restored and, to that extent only, the appeal is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran contends that he has had sleep apnea since service and that his right foot and low back disabilities are worse than currently rated.  He further maintains his service connected disabilities render him unemployable.

With regard to all issues on appeal, the Veteran testified before the Board in February 2014 that he seeks VA outpatient treatment only for his conditions and had received treatment for all his conditions as recently as six months prior to the hearing.  In contrast, the claims folder only contains VA outpatient treatment records through November 2012.  The RO/AMC must take this opportunity to obtain recent VA outpatient treatment records from November 2012 to the present.

Sleep Apnea

With regard to sleep apnea, the Veteran claims he first had trouble with sleeping after returning from Iraq.  He never complained of the problem because he did not know it could be a medical issue.  In support of his claim, he has submitted numerous lay statements from fellow servicemen and family members attesting to the fact that the Veteran snored loudly, would require significant effort to wake up in the morning, and would appear to stop breathing or have labored breathing in his sleep.  The Veteran was not actually diagnosed with sleep apnea until 2009, three years after service.  The Veteran was afforded a VA examination in September 2012 with an addendum opinion provided in November 2012.  The examiner found it unlikely that the Veteran's sleep apnea was due to service in light of the lack of in-service treatment or complaints and the lapse in time between separation of service and initial diagnosis. The examiner did not reconcile this opinion with the Veteran's description of in-service symptoms and the numerous lay statements provided.

While a lay statement may not usually support a medical diagnosis, the statements are relevant in providing substantiation of symptoms that existed since service.  Cf. Layno v. Brown, 6 Vet. App. 465 (1994) (finding a lay person is competent to give evidence about what personal experiences or observed events), with Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

It is also noteworthy that the Veteran is a recipient of, among other things, the Purple Heart Medal and the Combat Action Badge, for his combat service in Iraq.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. 

A new VA examination is necessary to address likely etiology of the Veteran's diagnosed sleep apnea in light of the numerous lay statements observing in-service symptoms and in light of the Veteran's overall circumstances of his service.  The examiner must reconcile the lay witness accounts with any opinion rendered and may not simply disregard the evidence merely because it is not "medical" evidence.


Increased Rating Claims and TDIU

With regard to the increased rating claims on appeal, the Veteran was last afforded VA examinations in May 2011, nearly four years ago.  The Veteran indicates the examiner did not perform repeat testing on range of motion findings for his low back, that the examiner did not consider his chronic right heel pain, the fact that the callous on the heel bleeds and requires him to purchase a right shoe 1/2 size bigger than his left shoe.  In light of the missing records, the Veteran's testimony of current symptoms, the possible inadequacies of the VA examinations of record, the Board concludes new VA examinations are warranted.

In particular with regard to the low back disability on appeal, the Board finds none of the examinations of record adequate to base a rating.  Range of motion findings in both the 2008 VA examination and the 2011 VA examination are confusing.  Normal range of motion for the lumbar spine includes forward flexion from 0 degrees to 90 degrees and extension from 0 degrees to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  In this case, the 2008 VA examination notes degrees that simply do not make any sense, to include forward flexion to 1050 degrees and extension to 200 degrees.  In 2011, the examiner noted findings of forward flexion to 112 degrees and extension to 30 degrees with no change on repetition.  The Veteran indicates the examiner never did repetitive range of motion testing.  In light of the significant disparity within the two reports and in comparison to the Veteran's own description of symptoms, the AMC/RO must ensure new VA examination results are reported in accord with diagnostic criteria to assist in rendering the proper disability rating.

The Board further notes that no examination in the claims folder addresses the Veteran's unemployability or occupational limitations due to service-connected disabilities.  The Veteran testified at his hearing that he has never been able to hold down a job long term, and in fact has had eight jobs in the past five years.  It appears he attributes this mainly to his service-connected posttraumatic stress disorder, but also the combined effects of all his service-connected disabilities.

A VA examination is necessary to ascertain the current severity of all service-connected disabilities and the combined effects his disabilities have on his ability to maintain substantial employment.  The TDIU claim, moreover, is "inextricably intertwined" with the other claims remanded here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's other increased rating and service connection claims remanded here. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran dated from November 2012 to the present.  All attempts to obtain these records must be associated with the claims file.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate expert to determine whether the Veteran's sleep apnea at least as likely as not (50 percent probability or greater) began in service, was caused by service, or is otherwise related to his military service.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's lay statements and description of in-service sleep disturbances and symptoms since service, the numerous lay statements submitted by fellow servicemen describing the Veteran's snoring and inability to wake up in the morning, the lay statements submitted by his wife and mother, and the circumstances of his combat service in Iraq.  

The examiner must provide a complete rationale for any opinion expressed.
3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic, skin, and neurological VA examinations to determine the current severity of his service-connected lumbar spine disability and right ankle disability (status post shrapnel fragment wound), to include all orthopedic, dermatological, and/or neurological manifestations found. 

The examiner(s) must clarify the current severity of the Veteran's lumbar spine disability and right ankle disability in accordance with VA rating criteria, to include range of motion findings with repetitive testing and tenderness to palpitation of any callous/scar found.

The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional effect of the Vetern's service-connected disabilities (which in addition to the low back and right ankle, include PTSD, tinnitus, traumatic brain injury, and residuals of shrapnel fragment wounds to the right arm), alone or in combination, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on his capacity for employment.

The examiner must provide a complete rationale for any opinion expressed.

4.  In light of the Veteran's TDIU claim based primarily on PTSD manifestations, after records are obtained to the extent available, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his PTSD and whether the disability renders him unemployable.

The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must clarify the current severity of the Veteran's PTSD disability in accordance with VA rating criteria.

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional effect of the Vetern's service-connected disabilities (which include PTSD, a low back disability, shrapnel wound residuals to the right foot and right arm, tinnitus, and traumatic brain injury), alone or in combination, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on his capacity for employment.

The examiner must provide a complete rationale for any opinion expressed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


